         Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 1 of 9



 1                                                          Hon. James L. Robart
 2

 3

 4

 5

 6

 7                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
 8                               AT SEATTLE
 9   JOHNNY B. DELASHAW, JR.,
                                             No. 18-cv-00537-JLR
10                          Plaintiff,
                                             DEFENDANT COBBS’ REPLY RE
11        v.                                 NON-PARTY OSKOUIAN’S BRIEF
                                             IN SUPPORT OF MOTION TO
12   SEATTLE TIMES COMPANY and               SEAL
     CHARLES COBBS,
13                                           Noted on Motion Calendar:
                            Defendants.      Friday July 31, 2020
14                                           Without Oral Argument
15

16

17

18

19

20

21

22

23

24

25

26

                                                                         LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S             MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                   600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL (No. 18-cv-00537-JLR)                Seattle, Washington 98101-3143
                                                                            (206) 467-1816
          Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 2 of 9



 1
                                        I. INTRODUCTION
 2
            Beginning in the summer of 2017, Dr. Rod Oskouian formed a “common interest
 3
     group” with Plaintiff Dr. Johnny Delashaw and David Sabey to “develop potential legal
 4
     claims” that ultimately resulted in this lawsuit. Dkt. 63 at 4. “It was mutually agreed that
 5
     the parties [Oskouian, Delashaw, and Sabey] were working together toward these goals”
 6
     and that they “need[ed] to share legal resources, coordinate strategy, and share
 7
     information….” Id. Their mutual interest in, and efforts to prepare for, the forthcoming
 8
     litigation were “reduced to writing in November 2017.” Id. “This lawsuit followed in
 9
     April 2018….” Id. at 5. Indeed, “[h]ad … Oskouian chosen to sue, [he] would have done
10
     so as co-plaintiffs with” Delashaw based on a “connected narrative.” Id. Though he did
11
     not join Delashaw as co-plaintiff, there is no evidence Oskouian ever left the common
12
     interest group. Oskouian is not merely “tangentially related” to this lawsuit or a “stranger
13
     to these proceedings,” Dkt. 238 at 4, 6; he helped build the case from the ground up.
14
            Indeed, in December 2017, around the time the Delashaw-Oskouian-Sabey
15
     common interest agreement was fully executed, see Dkt. 65 ¶ 5, one or more unknown
16
     persons illegally hacked into Defendant Dr. Charles Cobbs’ personal gmail account.
17
     Declaration of Dr. Charles Cobbs in Support of 2nd Motion for Summ. J. (“Cobbs Decl.”)
18
     ¶ 4. Based on the information gathered by Cobbs, it appears that this hacking occurred
19
     when his computer in his SNI office was accessed without his consent or knowledge. Id.
20
     The person or persons who illegally accessed Cobbs’ personal email did at least two
21
     things. Email communications from Cobbs’ personal gmail relating to SNI and to
22
     Delashaw were printed. A fake email was also fabricated in an attempt to falsify evidence
23
     favorable to the lawsuit Delashaw was then planning with Oskouian and Sabey. Id. The
24
     illegally accessed materials and the fabricated evidence were assembled into a packet (the
25
     “Packet”). In testimony before MQAC, Oskouian admitted to sending the Packet via
26
     Federal Express to a house Delashaw owns in Sedona, Arizona in December 2017, Cobbs
                                                                                      LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 1                                          Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
          Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 3 of 9



 1   Decl., Ex. 1 at 5:16–6:7, at a time when the common interest agreement among Delashaw,
 2   Oskouian, and Sabey to “develop potential legal claims” that ultimately led to this lawsuit
 3   was in full force. Delashaw’s counsel concedes the inauthenticity of the fabricated email
 4   included in the Packet. Declaration of Malaika Eaton in Support of Cobbs’ 2nd Motion for
 5   Summary Judgment ¶ 2.
 6          The statements attributed to Dr. Marc Mayberg in the fake email align with the
 7   themes Delashaw, Oskouian, and Sabey were apparently developing in meetings with
 8   each other and their lawyers at the time, themes Delashaw ultimately advanced in his case
 9   against Cobbs and the Seattle Times. By December 21, 2017, Delashaw, Oskouian, and
10   Sabey were communicating with each other about their “smoking gun.” Cobbs Decl., Ex.
11   3. They predicted that Cobbs and others were “cooked,” but cautioned against “let[ting]
12   the cat out of the bag” so they could maximize the “smoking gun’s” effect with “optimal
13   timing.” Id. When the timing was “optimal,” they flouted their “smoking gun” email to
14   the Medical Quality Assurance Commission (“MQAC”), leading to its broader
15   publication. Ex. A.
16          When Delashaw eventually filed his lawsuit, he highlighted Oskouian’s
17   importance to his claims against Cobbs. For example, Delashaw’s operative complaint
18   repeatedly identifies Oskouian as one of the neurosurgeons who allegedly supported his
19   leadership. Dkt. 25-1 ¶¶ 73, 80. Delashaw has since repeatedly relied on communications
20   involving Oskouian to prop up his claims. (Delashaw’s recent opposition to Cobbs’
21   second motion for summary judgment cites four such exhibits. See, e.g., Cobbs’ Reply re
22   2nd MSJ § III.) Given Oskouian’s involvement in (i) “developing potential legal claims”
23   that Delashaw eventually asserted in this lawsuit, (ii) sending to Delashaw and discussing
24   with him the Packet that contained documents illegally accessed from Cobbs’ computer
25   and a fabricated email the common interest group hoped to use as a “smoking gun”; and
26   (iii) the underlying events that gave rise to Delashaw’s claims against Cobbs, Cobbs

                                                                                      LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 2                                          Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
          Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 4 of 9



 1   sought to obtain Oskouian’s unquestionably relevant testimony. Instead of complying
 2   with his obligations, Oskouian pled the Fifth Amendment in response to nearly every
 3   question, including questions about where he worked, with whom he worked, and what he
 4   did for work. In light of Oskouian’s intimate involvement in developing this lawsuit from
 5   the outset, his refusal to testify is as relevant as—if not more significant than—any
 6   answers he might have otherwise given. Oskouian’s (or Delashaw’s or Swedish’s)
 7   embarrassment about Oskouian’s conduct is not a “compelling reason” for this Court to
 8   forego the “strong presumption in favor of access” to court documents by the public.
 9   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). Ultimately, it
10   is Oskouian’s burden as the designating party to explain to the Court why the documents
11   at issue should be kept secret. It is a burden he failed to meet.
12                                  II. ARGUMENT IN REPLY
13   A.     There is a “Strong Presumption in Favor of Access” to Court Records
14          The governing Protective Order makes clear that confidential designations must be
15   made with restraint and narrowly tailored. Dkt. 46, § 5.1. “[A] ‘strong presumption in
16   favor of access’ is the starting point” when evaluating a request to seal court records.
17   Kamakana, 447 F.3d at 1178 (citation omitted). The “strong presumption” is particularly
18   important where the records at issue pertain to a dispositive motion. This is because “the
19   resolution of a dispute on the merits … is at the heart of the interest in ensuring the
20   ‘public’s understanding of the judicial process and of significant public events.’” Id. at
21   1179 (citations omitted). Accordingly, “compelling reasons,” and not merely “good
22   cause,” is required to seal judicial records attached to a dispositive motion. Id.
23   B.     Oskouian Has Not Shown Compelling Reasons to Seal Judicial Records
24          Oskouian makes four arguments as to why the Court should seal the documents
25   and citations in question. Each argument is without merit.
26          First, Oskouian incorrectly argues that his testimony is not relevant to the merits

                                                                                        LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                             MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                  600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 3                                            Seattle, Washington 98101-3143
                                                                                           (206) 467-1816
          Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 5 of 9



 1
     of Cobbs’ 2nd MSJ. In arguing substantial truth, Cobbs asserted that Delashaw could not
 2
     offer testimonial evidence from any surgeon that (i) such surgeon told Cobbs the concerns
 3
     about Delashaw in the letter Cobbs sent to Swedish CEO Anthony Armada (the “Armada
 4
     Letter”) were inaccurate before he sent it or (ii) that the majority of SNI surgeons
 5
     supported Delashaw’s leadership. Dkt. 188 at 3. Oskouian’s testimony is important to
 6
     that argument because Delashaw very publicly accuses Cobbs in his complaint of
 7
     disregarding Oskouian’s alleged support of Delashaw and lying about Oskouian’s
 8
     concerns about Delashaw at the time Cobbs sent the Armada Letter. Dkt. 25-1 ¶¶ 73, 80.
 9
            In reality, Oskouian was at the forefront of the SNI surgeons’ collective effort to
10
     raise concerns to Swedish leadership about Delashaw. Dkt. 117, Exs. 29–33; see also
11
     Ex. B (“I think he [Oskouian] is one of the major drivers of the ‘coup’ of Johnny
12
     Delashaw, MD.”). He repeatedly called for Delashaw’s removal to Cobbs and others.
13
     See, e.g., Dkt. 117, Ex. 32 (“I agree he needs to step down that's the quickest and best way
14
     to move forward. We need a fresh start the Dictactor [sic] experiment is long over time to
15
     move on.”), Ex. 31 (“The surgeons Sunday will be scared to talk just like the rest. Not
16
     sure rehab is an option.”); see also Ex. B. And, he provided to Cobbs significant portions
17
     of the Armada Letter that now form the centerpiece of Delashaw’s claims against Cobbs.
18
     E.g., Dkt. 117, Ex. 29. Around the time the Armada Letter was sent, however, Oskouian
19
     was “taken to the woodshed” by Providence CEO Dr. Rod Hochman, Ex. C (“Hochman
20
     took Oskouian to the ‘woodshed’ Wednesday night - so he's supposedly behind Johnny
21
     again”). Thereafter, at least according to Delashaw, Oskouian was supportive of
22
     Delashaw’s continued leadership role. Dkt. 25-1 ¶¶ 73, 80. Oskouian’s refusal to answer
23
     questions regarding his concerns about Delashaw and his lack of support of Delashaw’s
24
     leadership significantly undermines Delashaw’s claims and credibility. Cobbs, having
25
     been publically sued for defamation, is entitled to a public airing of the evidence showing
26
     those accusations lack merit.
                                                                                       LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                            MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 4                                           Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
           Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 6 of 9



 1
             Second, Oskouian argues Cobbs is not entitled to an adverse inference from
 2
     Oskouian’s blanket invocation of the Fifth Amendment because he is a non-party. Again,
 3
     Oskouian is mistaken. Cobbs endorses the framework offered by Oskouian to evaluate
 4
     whether an adverse inference is proper but submits the analysis yields different results.
 5
     See Dkt. 238 at 5-6 (citing Rigby v. Corliss, C14-0340RSL, 2018 WL 3135851, at *1
 6
     (W.D. Wash. June 27, 2018) (“[T]he imputation of a non-party’s invocation of the Fifth
 7
     Amendment to a party requires an evaluation of the relationship between the two people
 8
     (including its nature, the degree of control the party has over the non-party, the
 9
     compatibility of their interests in the litigation, and the role the non-party played in the
10
     events giving rise to the litigation).”).
11
             Role in litigation: As set forth in Delashaw’s opposition to the Times’ motion to
12
     compel (which the Court denied apparently based on Delashaw’s representations), and the
13
     supporting declarations of Delashaw, Sabey, and their lawyers, Oskouian played a role in
14
     developing the shared legal strategies, claims, and resources that ultimately gave rise to
15
     this lawsuit. See, e.g., Dkt. 63 at 4-5. Indeed, this lawsuit is a “product of the
16
     collaboration” among Delashaw, Oskouian, Sabey, and their lawyers.
17
             Compatible interests: Even though Oskouian chose not to sue, his interests are
18
     still “aligned” with Delashaw’s. Dkt. 63 at 12. He memorialized his common interest in
19
     the outcome of this litigation in November 2017, which Delashaw’s counsel testified was
20
     months after Oskouian began “coordinating strategy” with Delashaw. Dkt. 65 ¶¶ 3, 5.
21
             Control: Oskouian argues that Delashaw does not exert any control over him. The
22
     problem, however, is that Cobbs cannot test the argument’s veracity because of the very
23
     agreement memorializing Oskouian’s and Delashaw’s compatible interests and because of
24
     his invocation of the 5th Amendment. Oskouian’s and Delashaw’s communications about
25
     this litigation are privileged, so Cobbs and the Court cannot know to what extent
26
     Delashaw exerts influence over Oskouian’s actions. Notwithstanding that sword and
                                                                                         LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                              MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                   600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 5                                             Seattle, Washington 98101-3143
                                                                                            (206) 467-1816
           Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 7 of 9



 1
     shield problem, one thing is clear: Oskouian mailed to Delashaw a Packet containing
 2
     emails illegally taken from Cobbs’ computer and a fabricated email apparently designed
 3
     to advance Delashaw’s claims against Cobbs. Ex. A; see also Cobbs Decl., Exs. 1–3.
 4
            Nature of relationship: As described above, Oskouian and Delashaw are not
 5
     merely “former professional colleagues” as he would have the Court believe. Dkt. 238 at
 6
     6. Oskouian was part of the team that developed the strategy that led to this case.
 7
            Third, Oskouian argues (without evidence) Cobbs is only trying to harm
 8
     Oskouian’s reputation. Not so. Cobbs is trying to preserve his own reputation, which
 9
     has been dragged through the mud by a very public protracted retaliatory lawsuit that was
10
     a “product of the collaboration” among Delashaw, Oskouian, Sabey, and their respective
11
     attorneys. In any event, “[t]he mere fact that the production of records may lead to
12
     [Oskouian]’s embarrassment, incrimination, or exposure to further litigation will not,
13
     without more, compel the court to seal its records.” Kamakana, 447 F.3d at 1179.
14
            Fourth, Oskouian falls back on his status as a so-called “stranger to this
15
     litigation.” Dkt. 238 at 7-8. He is not, as described above, but even if he were, that alone
16
     is not a compelling reason to seal the records. The seminal Ninth Circuit case governing
17
     requests to seal records, Kamakana, involved a non-party motion to seal. 447 F.3d at
18
     1183. The Court nonetheless required the non-party to “provide specific compelling
19
     reasons to justify” sealing the record “supported by specific factual findings.” Id. at 1178,
20
     1183–84. Oskouian has offered no factual basis for this Court to rule in his favor: no
21
     declaration of purported harm or factual evidence of any kind accompanies his brief.
22
                                        III. CONCLUSION
23
            Cobbs respectfully asks the Court to determine whether to seal the exhibit at issue
24
     and references thereto in Cobbs’ 2nd MSJ. For the foregoing reasons, Cobbs submits that
25
     ///
26

                                                                                       LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                            MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 6                                           Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
          Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 8 of 9



 1   the documents should not be sealed.
 2          DATED this 31st day of July, 2020.
 3                                         McNAUL EBEL NAWROT & HELGREN PLLC
 4                                         By: s/Malaika M. Eaton
                                                 Malaika M. Eaton, WSBA No. 32837
 5                                               Jehiel I. Baer, WSBA No. 46951
 6                                         600 University Street, Suite 2700
                                           Seattle, Washington 98101
 7                                         (206) 467-1816
                                           meaton@mcnaul.com
 8                                         jbaer@mcnaul.com
 9                                         SOMERVILLE, LLC
10
                                           By:   s/John Q. Somerville
11                                                 John Q. Somerville, Admitted Pro Hac Vice
12                                         300 North Richard Arrington Boulevard, Suite 710
                                           Birmingham, Alabama 35203
13                                         (205) 871-2183
                                           jqs@somervillellc.com
14
                                           Attorneys for Defendant Charles Cobbs
15

16

17

18

19

20

21

22

23

24

25

26

                                                                                     LAW OFFICES OF

     DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                          MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                               600 University Street, Suite 2700
     BRIEF ISO MOTION TO SEAL – Page 7                                         Seattle, Washington 98101-3143
                                                                                        (206) 467-1816
                 Case 2:18-cv-00537-JLR Document 251 Filed 07/31/20 Page 9 of 9



 1                                        CERTIFICATE OF SERVICE
 2                  I hereby certify that on July 31, 2020, I electronically filed the foregoing with the

 3        Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4        to all parties of record.

 5                  DATED: July 31, 2020.

 6                                                 By:   s/Malaika M. Eaton
                                                           Malaika M. Eaton, WSBA No. 32837
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                               LAW OFFICES OF

          DEF. COBBS’ REPLY RE NON-PARTY OSKOUIAN’S                               MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                         600 University Street, Suite 2700
          BRIEF ISO MOTION TO SEAL – Page 8                                              Seattle, Washington 98101-3143
                                                                                                  (206) 467-1816


     3847-002 jg31g610z4.002 2020-07-31
